Case 2:21-bk-16465-WB            Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32                     Desc
                                 Main Document    Page 1 of 16


1    M. Douglas Flahaut (SBN 245558)
     Christopher K.S. Wong (SBN 308048)
2    Dylan J. Yamamoto (SBN 324601)
3    ARENT FOX LLP
     555 West Fifth Street, 48th Floor
4    Los Angeles, CA 90013-1065
     Telephone:    213.629.7400
5    Facsimile:    213.629.7401
     E-mail:       douglas.flahaut@arentfox.com
6                  christopher.wong@arentfox.com
7                  dylan.yamamoto@arentfox.com

8    Proposed General Bankruptcy and Restructuring
     Counsel for Debtors and Debtors-in-Possession
9
10                                 UNITED STATES BANKRUPTCY COURT
11                                  CENTRAL DISTRICT OF CALIFORNIA
12                                            LOS ANGELES DIVISION
13   In re                                                       Proposed Lead Case:
14                                                               Case No.: 2:21-bk-16465-WB
     ACEMBLY, INC., a Delaware corporation,
15                                                               Chapter 11
                     Debtor and Debtor-in-Possession.
16                                                               Case No: 2:21-bk-16469-WB
     ---------------------------------------------------------
17
                                                                 [Joint Administration Requested]
     In re
18
     SYNRGY CORP., a Nevada corporation,
19                                                               MOTION FOR ORDER DIRECTING
                                                                 JOINT ADMINISTRATION OF
20                   Debtor and Debtor-in-Possession.            RELATED CASES PURSUANT TO
                                                                 FEDERAL RULE OF BANKRUPTCY
21   ______________________________________
                                                                 PROCEDURE 1015(b) AND LOCAL
22                                                               BANKRUPTCY RULE 1015-1
     [x] Affects both Debtors.
23   [ ] Affects Acembly, Inc. only.                             Concurrently Filed with the First Day
     [ ] Affects Synrgy Corp. only                               Declaration of Jeff Bearden in Support
24                                                               Thereof.
25                                                               [No Hearing Required Under Local Bankr.
                   Debtors and Debtors-in-Possession.
26                                                               R. 9013-1(q)]

27
28
Case 2:21-bk-16465-WB        Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32               Desc
                             Main Document    Page 2 of 16


1           TO THE HONORABLE JULIA W. BRAND, UNITED STATES BANKRUPTCY

2    JUDGE; AND ALL INTERESTED PARTIES:

3           The above-captioned debtors and debtors-in-possession Acembly, Inc. (“Acembly”) and

4    Synrgy Corp. (“Synrgy”) hereby move (the “Motion”) this Court for an order authorizing the joint

5    administration of their chapter 11 cases, with Acembly’s filing [Case No. 2:21-bk-16465-WB]

6    being designated as the lead case. This request is made pursuant to Rule 1015(b) of the Federal

7    Rules of Bankruptcy Procedure and Local Bankruptcy Rule 1015-1. Acembly and Synrgy shall

8    hereinafter be referred to as the “Debtors.” Pursuant to Local Bankruptcy Rule 9013-1(q), an

9    order of joint administration may be entered without further notice and an opportunity for

10   hearing. However, if the Court decides that this Motion requires a hearing, the Debtors request

11   that this Court set the hearing at the earliest time convenient to the Court on whatever notice the

12   Court may direct. By this Motion the Debtors request this Court enter an order, substantially in

13   the form of Exhibit 1, providing for joint administration of the cases. This Motion is made and

14   supported by the attached First Day Declaration of Jeff Bearden (the “First Day Declaration”),

15   which is filed concurrently with this Motion.

16                                                   I.

17                                   JURISDICTION AND VENUE

18          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

19   is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The venue of the Debtors’ chapter 11

20   cases is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

21   requested herein is Rule 1015 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

22   Rules”) and Local Bankruptcy Rule 1015-1.

23                                                   II.

24                                      STATEMENT OF FACTS

25   A.     Background Facts.

26          1.      History of the Debtor’s Business.

27          Synrgy is publically traded company, though it is not listed on any exchange and currently

28   is traded over the counter. Synrgy is 100% owned by Jeff Bearden (“Bearden”), who also serves

                                                     -2-
Case 2:21-bk-16465-WB        Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32               Desc
                             Main Document    Page 3 of 16


1    as the sole officer and director of Synrgy. Synrgy is a holding company whose only valuable

2    asset as of the petition date is its 100% ownership interest in Acembly.

3           Acembly was a privately owned company incorporated in Delaware, with its principal

4    place of business in California. In or about June 2020, Synrgy acquired 100% of the stock in

5    Acembly, and now Acembly is a wholly-owned subsidiary of Synrgy. Acembly is in the business

6    of providing data migration services between cloud storage providers. Its primary asset consists

7    of its proprietary software program that allows users to securely and rapidly transfer data through

8    a user friendly interface on its website, www.acembly.com. Acembly has a partnership with

9    Wasabi Technologies, Inc. to provide cloud storage at a much lower cost than its competitors,

10   e.g., Dropbox, Google Drive, Box, etc.

11          2.      Relationship Between Acembly and Synrgy.

12          Acembly and Synrgy are closely related businesses. Synrgy owns 100% of the stock of

13   Acembly, and Bearden is the 100% owner of Synrgy.

14                                               Jeff Bearden

15
16                                              Synrgy Corp.
17
18
                                                Acembly, Inc.
19
20   B.     Commencement of the Chapter 11 Cases.

21          On August 13, 2021, (the “Petition Date”), the Debtors filed their voluntary petitions

22   under chapter 11 of title 11 of the U.S. Code (the “Bankruptcy Code”). The Debtors intend to use

23   the bankruptcy process to protect, preserve, and ultimately evaluate Acembly’s intellectual

24   property. Then, depending on the value of such intellectual property, the Debtors will likely sell

25   or reorganize around Acembly’s intellectual property in an effort to maximize value for creditors

26   and interest holders.

27
28
                                                    -3-
Case 2:21-bk-16465-WB         Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32                Desc
                              Main Document    Page 4 of 16


1                                                     III.

2                                               DISCUSSION

3    A.      Joint Administration of the Cases Will Yield Substantial Administrative Benefits.

4            Pursuant to Bankruptcy Rule 1015(b), this Court may order the joint administration of the

5    estates when two or more petitions are pending in the same court by a debtor and an affiliate. See

6    Fed. R. Bankr. P. 1015(b) (“If a joint petition or two or more petitions are pending in the same

7    court by or against . . . (4) a debtor and an affiliate, the court may order a joint administration of

8    the estates.”). A bankruptcy court can avoid any potential prejudice to creditors created by joint

9    administration of the affiliated cases by entering orders as may tend to avoid unnecessary costs

10   and delay. See Id.

11           Under Local Bankruptcy Rule 1015-1(b), two or more cases pending before the same

12   judge may be jointly administered if they are “supported by a declaration establishing that the

13   joint administration of the cases is warranted, will ease the administrative burden for the court

14   and the parties, and will protect creditors of the different estates against potential conflicts of

15   interest. Local Bankr. R. 1015-1(b)(1).

16           Indeed, the efficiency and utility of permitting joint administration of related cases is

17   widely recognized. See e.g. In re American Wagering, Inc., 493 F.3d 1067, 1070 (9th Cir. 2007);

18   see also In re PL Liquidation Corp., 305 B.R. 629, 632 (Bankr. D. Del. 2004); see also In re

19   Parkway Calabasas Ltd., 89 B.R. 832, 836 (Bankr. C.D. Cal. 1988) (joint administration is

20   designed to promote procedural convenience and cost efficiencies but does not affect substantive

21   rights of creditors or respective debtor estates). As stated in the official Advisory Committee

22   Note:

23                  Joint administration as distinguished from consolidation may
                    include combining the estates by using a single docket for the
24                  matters occurring in the administration, including the listing of
                    filed claims, the combining of notices to creditors of the different
25                  estates, and the joint handling of other purely administrative
26                  matters that may aid in expediting the cases and rendering the
                    process less costly.
27
     Fed. R. Bankr. P. 1015, Advisory Committee Note (1983).
28
                                                     -4-
Case 2:21-bk-16465-WB        Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32                Desc
                             Main Document    Page 5 of 16


1            Joint administration differs significantly from substantive consolidation, in which the

2    debtors’ assets and liabilities are aggregated and, generally, the creditors of the separate entities

3    share pro rata in the aggregate net value of the estates. See In re Standard Brands Paint Co., 154

4    B.R. 563, 567 (Bankr. C.D. Cal. 1993); see also In re I.R.C.C., Inc., 105 B.R. 237, 241 (Bankr.

5    S.D.N.Y. 1989). Joint administration, by contrast, is merely procedural; each of the debtors’

6    estates remains a separate legal entity, and creditors’ individual rights to each estate are

7    preserved. See Parkway Calabasas Ltd., 89 B.R. at 836-37; see also In re H.H. Distribs., L.P.,

8    400 B.R. 44, 54 (Bankr. E.D. Pa. 2009); In re Ben Franklin Retail Stores, Inc., 214 B.R. 852, 857

9    (Bankr. N.D. Ill. 1997). Thus, joint administration does not in itself prejudice the rights of any

10   creditor.

11           Under the Bankruptcy Code, Acembly and Synrgy are recognized as “affiliates,” and

12   therefore the Debtors’ chapter 11 cases are appropriate for joint administration as contemplated

13   under Fed. R. Bankr. P. 1015(b). See 11 U.S.C. § 101(2)(B) (an “affiliate” means an “corporation

14   20 percent or more of whose outstanding voting securities are directly or indirectly owned,

15   controlled, or held with power to vote, by the debtor, or by an entity that directly or indirectly

16   owns, controls, or holds with power to vote, 20 percent or more of the outstanding voting

17   securities of the debtor…”).

18           Joint administration will greatly reduce the costs of administering the Debtors’ chapter 11

19   cases, eliminate the substantial confusion and waste created by maintaining separate dockets, and

20   reduce the burden that the cases will place on the bankruptcy court system. Indeed, absent joint

21   administration, an enormous amount of duplication will occur at substantial costs to the estates

22   without any benefit to creditors. Such duplication will also divert valuable resources away from

23   addressing substantive issues, including maximizing the value of the estates for all affected

24   parties. Benefits to the Court include obviating the need for duplicative orders and maintaining

25   duplicative files in each case. Additionally, any reorganization of the Debtors or the sale of their

26   assets will likely require a coordinated approach and may include filing a joint plan of

27   reorganization or a joint sale motion.

28           Moreover, if this Motion is not granted, the creditors will also be burdened. As with the

                                                     -5-
Case 2:21-bk-16465-WB           Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32              Desc
                                Main Document    Page 6 of 16


1    Debtors, the creditors will also be required to file multiple copies of pleadings in each of the

2    cases. By jointly administering the estates, creditors will receive notice of all matters involving

3    the Debtors, thereby ensuring that they are fully informed of all matters potentially affecting their

4    interests.

5    B.         The Joint Administration Procedures.

6               The Debtors propose that the joint administration of these Cases be implemented as

7    follows:

8               Captions: The captions of these Cases will be modified to reflect the joint administration

9    of the Cases in the form set forth in Exhibit A as attached to the proposed Order.

10              Pleadings: The Clerk of the Court will maintain a single docket [under Case No. 2:21-bk-

11   16465-WB] for both cases for the filing, lodging, and docketing of all pleadings, orders, and all

12   other papers (including notices of hearings in any of the cases) in these cases, all of which will be

13   filed under the case number assigned to Acembly, using the caption in the form set forth in

14   Exhibit A as attached to the proposed Order.

15              Notices:   The Debtors and other parties in interest shall be authorized, to utilize a

16   combined service list for the Cases and combined notices will be sent to the creditors of the

17   estates.

18              Proofs of Claim: Because the Debtors are separate entities, and unless the Court orders

19   that the cases be substantively consolidated, proofs of claim should be captioned and filed against

20   the particular estate against which a claim is asserted. To that end, separate claims registers for

21   each estate will be maintained.

22              Schedules of Assets and Liabilities: The Debtors’ schedules will be kept separate. Each

23   of the Debtors will file their own Schedules of Assets and Liabilities and Statement of Financial

24   Affairs in their respective cases.

25              Notice of Entry of Order: Pursuant to Local Bankruptcy Rule 1015-1(b)(3), upon entry

26   of an order granting this Motion, the Debtors will file their Notice of Joint Administration of

27   Cases and Requirements for Filing Documents (Form 1015-1.1) (the “Notice of Joint

28   Administration”), in the form attached to the proposed Order as Exhibit B, and serve such notice

                                                       -6-
Case 2:21-bk-16465-WB        Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32                Desc
                             Main Document    Page 7 of 16


1    on creditors holding the 20 largest unsecured claims and the United States Trustee.

2    C.     Were an Actual Conflict to Arise in the Course of the Debtors’ Cases, the Court May

3           Alleviate Any Prejudice to Creditors Pursuant to Its Discretion Under Bankruptcy

4           Rule 1015.

5           If an actual conflict arises among the estates in the future, through the Court’s broad

6    powers to oversee the joint administration of these cases, the Court could easily limit joint

7    administration to the extent necessary to alleviate any prejudice such conflict may cause to

8    creditors. See Fed. R. Bankr. P. 1015(c) (“[W]hile protecting the rights of parties under the Code,

9    the court may enter orders as may tend to avoid unnecessary costs and delay.”). Exercising its

10   discretion under this Rule, the Court should be able to promote the interests of the estates through

11   administrative efficiency, while at the same time protecting the rights of individual creditors if

12   and when the need arises. Until a conflict arises, there is no reason why the Court should not

13   authorize joint administration.

14                                                   IV.

15                                            CONCLUSION

16          For the foregoing reasons, the Debtors respectfully request that this Court: (1) enter an

17   order, substantially in the form of Exhibit 1, granting this Motion and authorizing the joint

18   administration of the Cases; and (2) grant such other and further relief as the Court deems just and

19   appropriate.

20
21
     Dated: August 17, 2021                        ARENT FOX LLP
22
23
                                               By: /s/ Dylan J. Yamamoto
24                                                M. Douglas Flahaut
25                                                Christopher K.S. Wong
                                                  Dylan J. Yamamoto
26                                                Proposed General Bankruptcy and
                                                  Restructuring Counsel for Debtors and Debtors-
27                                                in-Possession

28
                                                    -7-
Case 2:21-bk-16465-WB   Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32   Desc
                        Main Document    Page 8 of 16




                    EXHIBIT 1
           Case 2:21-bk-16465-WB                        Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32                                       Desc
                                                        Main Document    Page 9 of 16
 Attorney or Party Name, Address, Telephone & FAX
                                                                               FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 M. Douglas Flahaut (SBN 245558)
 Christopher K.S. Wong (SBN 308048)
 Dylan J. Yamamoto (SBN 324601)
 ARENT FOX LLP
 555 West Fifth Street, 48th Floor
 Los Angeles, CA 90013-1065
 Telephone:      213.629.7400
 Facsimile:      213.629.7401
 E-mail:         douglas.flahaut@arentfox.com
                 christopher.wong@arentfox.com
                 dylan.yamamoto@arentfox.com

    Individual appearing without attorney
    Proposed Attorney for: Debtors and Debtors-in-
 Possession

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                        LEAD CASE NO.: 2:21-bk-16465-WB
 ACEMBLY, INC., a Delaware corporation,                                        CHAPTER: 11

                                Debtor and Debtor-in-Possession                JOINTLY ADMINISTERED WITH:
 ---------------------------------------------------------------------------   CASE NO.: 2:21-bk-16469-WB
 In re:
                                                                               CASE NO.:
 SYNRGY CORP., a Nevada corporation,                                           CASE NO.:

                   Debtor and Debtor-in-Possession                             CASE NO.:
 _____________________________________________                                 CASE NO.:
                                                                                 See attached for additional Case Numbers
     Affects All Debtors

     Affects Acembly, Inc. only
                                                                                    ORDER    GRANTING    DENYING
     Affects Synrgy Corp. only                                                        MOTION TO APPROVE JOINT
                                                                                      ADMINISTRATION OF CASES
                            Debtors and Debtors-in-Possession
                                                                                              [LBR 1015-1, 9013-1(q)]


                                                                                                   [No Hearing Required]

On (date) August 17, 2021, a motion was filed requesting approval of joint administration of cases identified in the caption
above, with the lead case being In re ACEMBLY, INC., a Delaware corporation                                                ,
case number 2:21-bk-16465-WB          .

Having reviewed the motion, IT IS ORDERED THAT:

1. The motion is:           Granted           Denied




               This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                            Page 1              F 1015-1.1.ORDER.JOINT.ADMINISTRATION


                                                                                                                                                    8
         Case 2:21-bk-16465-WB                    Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32                                          Desc
                                                  Main Document   Page 10 of 16
2. Promptly upon entry of an order granting a motion to approve joint administration:

    a) Using the mandatory court form, the movant must file a Notice of Joint Administration of Cases and Requirements
       for Filing Documents (Notice).

    b) To facilitate service of the Notice by NEF to registered CM/ECF users, the Notice must be filed in each case being
       jointly administered.

    c) The Notice must be served via United States mail on all creditors and interest holders in each case being jointly
       administered.

    d) To facilitate notice of documents sent by the court via the Bankruptcy Noticing Center, the movant must file in the
       lead case an amended master mailing list that contains the name and mailing address of all creditors and interest
       holders from each case being jointly administered.

3. Other:
   To reflect the joint administration of the cases identified in the caption above, the caption will be modified in the form
   attached hereto as Exhibit A.

    The movant will file the Notice in the form attached hereto as Exhibit B to each respective case identified in the caption
    above.


                                                                         ###




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                      Page 2                 F 1015-1.1.ORDER.JOINT.ADMINISTRATION


                                                                                                                                                 9
Case 2:21-bk-16465-WB   Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32   Desc
                        Main Document   Page 11 of 16




                   EXHIBIT A




                                                                                10
     Case 2:21-bk-16465-WB       Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32       Desc
                                 Main Document   Page 12 of 16




1
2
3
4
5
6
7
8
                               UNITED STATES BANKRUPTCY COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                          LOS ANGELES DIVISION
11
        In re                                           Lead Case No.: 2:21-bk-16465-WB
12
        ACEMBLY, INC., a Delaware corporation,          Chapter 11
13
                     Debtor and Debtor-in-Possession.
14
        ____________________________________
15
        In re                                           [Jointly Administered with
16                                                      Case No: 2:21-bk-16469-WB]
        SYNRGY CORP., a Nevada corporation,
17
                     Debtor and Debtor-in-Possession.
18
        ____________________________________
19
20      [ ] Affects both Debtors.
        [ ] Affects Acembly, Inc. only.
21      [ ] Affects Synrgy Corp. only
22
                   Debtors and Debtors-in-Possession.
23
24
25
26
27
28

                                                                                             11
Case 2:21-bk-16465-WB   Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32   Desc
                        Main Document   Page 13 of 16




                   EXHIBIT B




                                                                                12
          Case 2:21-bk-16465-WB                    Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32                                      Desc
                                                   Main Document   Page 14 of 16

 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 M. Douglas Flahaut (SBN 245558)
 Christopher K.S. Wong (SBN 308048)
 Dylan J. Yamamoto (SBN 324601)
 ARENT FOX LLP
 555 West Fifth Street, 48th Floor
 Los Angeles, CA 90013-1065
 Telephone:     213.629.7400
 Facsimile:     213.629.7401
 E-mail:        douglas.flahaut@arentfox.com
                christopher.wong@arentfox.com
                dylan.yamamoto@arentfox.com


   Individual appearing without attorney
   Proposed Attorney for: Debtors and Debtors-in-
 Possession

                                        UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                    LEAD CASE NO.: 2:21-bk-16465-WB
                                                                           CHAPTER: 11
ACEMBLY, INC., a Delaware corporation

                             Debtor and Debtor-in-Possession               JOINTLY ADMINISTERED WITH:
                                                                           CASE NO.: 2:21-bk-16469-WB
 In re:
                                                                           CASE NO.:
 SYNRGY CORP., a Nevada corporation,                                       CASE NO.:
                                                                           CASE NO.:
                             Debtor and Debtor-in-Possession
                                                                           CASE NO.:
                                                                               See attached for additional Case Numbers

    Affects All Debtors

    Affects Acembly, Inc. only
                                                                                  NOTICE OF JOINT ADMINISTRATION
    Affects Synrgy Corp. only                                                      OF CASES AND REQUIREMENTS
                                                                                      FOR FILING DOCUMENTS
    Affects
                                                                                                      [LBR 1015-1]
    Affects

    See attached for additional Debtors

                                                                                                  [No Hearing Required]
                          Debtors and Debtors-in-Possession

TO: THE U.S. TRUSTEE AND ALL PARTIES IN THESE JOINTLY ADMINISTERED CASES: An order was entered on
(date) 8/ /2021 granting a motion to approve joint administration of cases pursuant to FRBP 1015 and LBR 1015-1,
under the lead case indicated in the caption of this notice.
1. Required Caption on Documents – All documents filed must contain a caption in substantially the same format and

              This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                    Page 1                     F 1015-1.1.NOTICE.JOINT.ADMINISTRATION


                                                                                                                                              13
           Case 2:21-bk-16465-WB                   Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32                                       Desc
                                                   Main Document   Page 15 of 16
     content as the caption of this notice.

2. Debtors Affected by a Filed Document – All documents filed must indicate, by checking appropriate boxes, the debtor
   or debtors affected by the filed document.

3. Filing Documents on Main Case Docket – Unless indicated below in paragraph 4, all documents must be filed on the
   docket of the lead case indicated on the caption of this notice.

4. Filing Proof of Claims on Docket of Individual Case – Notwithstanding joint administration of these cases, creditors
   must file their respective proofs of claim as to the specific affected and applicable debtor using the case number and
   claim register for the specific affected and applicable debtor.

5. Parties to File a Request to be Added to Courtesy NEF – To facilitate notice and service of documents via Notice of
   Electronic Filing, all parties who previously electronically filed documents only in cases other than the lead case must
   promptly file in the lead case a Request to be Added to Courtesy Notice of Electronic Filings, using the court- approved
   form.

6.   Other:




     Date: August      , 2021                                                 By: /s/ Dylan J. Yamamoto
                                                                                    Signature
                                                                                   Dylan J. Yamamoto




              This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                    Page 2                     F 1015-1.1.NOTICE.JOINT.ADMINISTRATION


                                                                                                                                               14
            Case 2:21-bk-16465-WB                  Doc 7 Filed 08/17/21 Entered 08/17/21 19:21:32                                      Desc
                                                   Main Document   Page 16 of 16



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER DIRECTING JOINT
ADMINISTRATION OF RELATED CASES PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 1015(b)
AND LOCAL BANKRUPTCY RULE 1015-1 will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
08/17/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

M Douglas Flahaut on behalf of Debtor Acembly, Inc., a Delaware corporation
flahaut.douglas@arentfox.com

Dare Law on behalf of U.S. Trustee United States Trustee (LA)
dare.law@usdoj.gov

Farhad Novian on behalf of Interested Party Request Courtesy NEF
amanda@novianlaw.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor Acembly, Inc., a Delaware corporation
christopher.wong@arentfox.com, yvonne.li@arentfox.com
                                                                       Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) _________, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 08/17/2021                       YVONNE LI                                                     /s/ Yvonne Li
 Date                             Printed Name                                                  Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/24085771.1
